*222
Memorandum by the Court

This case involves the same principles as those decided in the following cases: Wichita Commercial & Social Club Association v. United States, 77 C. Cls. 80; Quinnipiack *223Club v. United States, 78 C. Cls. 833; Union League Chub of Chicago v. United States, 78 C. Cls. 351; Phi Gamma Delta Club v. United States, 78 C. Cls. 834; Union League Club of New York v. United States, 78 C. Cls. 834; The University Club, City of Washington, v. United States, 79 C. Cls. 780, and the Saginaw Club v. United States, 79 C. Cls. 783.